NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1604-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DAMARY DIAZ, a/k/a
DAMARIS DIAZ and
DAMARY DIAZ-TELEDO,

     Defendant-Appellant.
_________________________

                   Submitted December 1, 2020 – Decided February 1, 2021

                   Before Judges Fisher, Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 17-09-
                   0878.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael A. Priarone, Designated Counsel,
                   on the brief).

                   Jennifer    Webb-McRae,        Cumberland       County
                   Prosecutor, attorney for respondent (Stephen C. Sayer,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
       A jury convicted defendant Damary Diaz of second-degree conspiracy to

distribute cocaine in violation of N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:35-

5(b)(1). She was sentenced to nine years in prison with four and a half years of

parole ineligibility. She now appeals, challenging her conviction and sentence.

We discern no reversible errors and affirm.

                                         I.

       Defendant and six co-defendants were indicted for conspiracy to distribute

cocaine. The charges arose out of an investigation conducted by the United

States Postal Inspection Service and the Cumberland County Prosecutor's

Office.

       Before trial, two co-defendants – Daniel Diaz and Ana Cartagena – pled

guilty to conspiracy to distribute cocaine.       Daniel is defendant's brother.

Cartagena, who testified against defendant at trial, explained that she knew both

defendant and Daniel and Daniel had asked her to receive certain packages on

defendant's behalf.1

       In 2014, inspectors for the United States Postal Service received a tip from

Daniel Fontanez that cocaine was being mailed from Puerto Rico to certain

addresses in Bridgeton, New Jersey. Fontanez had lived at one of the addresses,


1
    We refer to Daniel Diaz as Daniel so as not to confuse him with defendant.
                                                                           A-1604-18T3
                                         2
501 North Pearl Street. When Fontanez made his disclosure to the postal

service, he was a cooperating defendant in an unrelated federal drug prosecution.

      Postal inspectors reviewed records of packages mailed from Puerto Rico

to several addresses in Bridgeton, including 35 Duchess Place, 37 Duchess

Place, 481 Indian Avenue, 501 North Pearl Street, and 53 Monroe Street. 2

Defendant and co-defendant Jose Delgado lived at 35 Duchess Place, and

defendant operated her automobile towing business out of 37 Duchess Place.

Other co-defendants, including Daniel and Cartagena, lived at the other

addresses.

      Postal inspectors alerted the prosecutor's office, and surveillances were

conducted at several of the addresses on various dates.           During those

surveillances, defendant was seen collecting packages sent from Puerto Rico to

different addresses in Bridgeton. Thereafter, investigators obtained a search

warrant, intercepted two packages, and opened them. Those packages contained

ornamental wooden books, and inside those books law enforcement personnel

found four kilos of cocaine. Investigators then installed devices to alert them

when the packages were next opened, repackaged the books with "sham bricks"



2
  The addresses were sometimes referred to as being in towns located near or
around Bridgeton.
                                                                         A-1604-18T3
                                       3
composed of benign substances and a representative sample of the narcotics, and

had the packages delivered.

      On April 23, 2016, the packages were delivered to two addresses: 481

Indian Avenue and 501 North Pearl Street. Co-defendant Delgado and co-

defendant Juan Toledo-Soto collected the packages, which were subsequently

taken to 37 Duchess Place. Shortly thereafter, investigators received an alert

that one of the packages had been opened and the cocaine inside had been

accessed. Law enforcement officers, bearing a search warrant, then entered the

building. No one was inside, but a surveillance system at the house showed that

Delgado had fled the building shortly before the police arrived. The surveillance

video also showed Delgado carrying two bricks out of the rear of the residence

and placing them inside a vehicle before running. Delgado was located and

arrested in April 2017. The triggering package was found in a back room in the

rear of the house at 37 Duchess Place. During the search of the house, law

enforcement officers found $1,000 in cash, a scale, and numerous empty wooden

books. They also found a financial ledger and priority mail boxes.

      Cartagena testified that she was with defendant in Puerto Rico on April

23, 2016, the day law enforcement officers searched 37 Duchess Place. She

explained that defendant received a phone call from co-defendant Ashley


                                                                         A-1604-18T3
                                       4
Acevedo-Diaz, who is defendant's daughter. Acevedo-Diaz told defendant that

police had raided the house. According to Cartagena, defendant was "freaking

out" after the phone call from Acevedo-Diaz. The following day, defendant

instructed Acevedo-Diaz to remove "everything" from a storage unit. Defendant

later spoke with co-defendant Delgado by phone and told him everything had

been taken care of.

      As part of their investigation, the postal service identified co-defendant

Ivan Gomez as the person who was mailing the packages from Puerto Rico.

Gomez is defendant's godfather.

      The State first identified Fontanez to defendants during trial at a Rule 104

hearing, which was conducted outside the presence of the jury. An investigator

testified that Fontanez had supplied information that suggested drugs were being

mailed "to either one, or a number of the addresses" in Bridgeton.            The

investigator did not state that Fontanez had identified defendant.

      Defendant's counsel moved for a mistrial, arguing that the State should

have disclosed Fontanez's involvement during discovery. The trial court denied

that motion but prohibited the State from introducing evidence about Fontanez

or any statements he had made that triggered the initial investigation.




                                                                          A-1604-18T3
                                        5
      Accordingly, the State did not initially elicit testimony concerning

Fontanez. Instead, in cross-examining one of the investigators, counsel for co-

defendant Gomez asked about and elicited testimony concerning Fontanez and

the initiation of the investigation. Thereafter, Fontanez was discussed several

times during cross-examination of other investigators. Co-defendant Gomez

also testified on direct examination that Fontanez had lived with Daniel at 501

North Pearl Street.

      Testimony at trial also revealed that Daniel and Cartagena had pled guilty

to conspiracy to distribute cocaine. The testimony about Cartagena pleading

guilty came out during cross-examination of an investigator by counsel for co-

defendant Gomez. Subsequently, co-defendant Gomez testified that Daniel had

pled guilty to conspiracy. Defendant did not object to any of that testimony.

Defendant also did not object when the State asked follow-up questions

concerning Cartagena's and Daniel's guilty pleas.

      Defendant elected to testify at trial. She explained that she practiced the

Santeria religion and that she had received religious artifacts shipped from

Puerto Rico for her shrine at 35 Duchess Place. She acknowledged picking up

packages and contended that she thought those packages contained religious

articles sent by her godfather Gomez. She also explained that Daniel had asked


                                                                         A-1604-18T3
                                       6
her to pick up packages. Finally, she testified that she did not knowingly receive

any packages containing narcotics and had never seen narcotics in her home.

      Co-defendant Gomez also testified. He stated that Daniel had asked him

to mail packages from Puerto Rico as a favor, but he did not know what was in

the packages when he mailed them. He also contended that he separately had

mailed Santeria-related items to defendant.

      In reviewing the jury charges, the trial court and counsel discussed an

instruction regarding Cartagena's guilty plea.       Ultimately, the trial court

instructed the jury that Cartagena's guilty plea was not evidence of defendant's

guilt but could be used in determining Cartagena's credibility. The court did not

give a similar instruction concerning Daniel's guilty plea.

      Thereafter, during closing arguments, defendant's counsel stated that

Daniel had pled guilty to conspiracy and argued that Daniel had asked defendant

to pick up some of the packages to protect himself. In response, the State argued

in its closing that Daniel was guilty of conspiracy but was not the ringleader of

the conspiracy.

      After hearing the evidence, the jury found defendant guilty of conspiracy

to distribute cocaine. Defendant now appeals from her conviction and sentence.




                                                                          A-1604-18T3
                                        7
                                       II.

      On appeal, defendant argues that she did not receive a fair trial because

she could not confront Fontanez about the initiation of the investigation or

Daniel about his guilty plea. She also argues that her sentence was illegal.

Specifically, she articulates her arguments as follows:

            I.  DEFENDANT WAS DEPRIVED OF A FAIR
            TRIAL AND HER SIXTH AMENDMENT RIGHT TO
            CONFRONTATION     BY     THE  REPEATED
            ADMISSION   OF    EVIDENCE   THAT   AN
            INFORMANT, WHO NEVER TESTIFIED, HAD
            TOLD   AUTHORITIES     THAT  SHE   WAS
            TRAFFICKING COCAINE[.]

            II. DEFENDANT WAS DENIED A FAIR TRIAL
            AND HER RIGHT TO CONFRONTATION BY THE
            ADMISSION OF EVIDENCE THAT DANIEL DIAZ,
            PREVIOUSLY A CO-DEFENDANT, HAD PLED
            GUILTY TO THE CONSPIRACY DEFENDANT
            WAS BEING TRIED FOR[.]

            III. CUMULATIVE     ERROR     DEPRIVED
            DEFENDANT OF A FAIR TRIAL AND REQUIRES
            THAT   DEFENDANT'S    CONVICTION   AND
            SENTENCE BE REVERSED.

            IV. DEFENDANT'S SENTENCE IS ILLEGAL
            AND EXCESSIVE AS BASED ON FACTS NOT
            PART OF THE RECORD AND A RESULT OF THE
            TRIAL COURT'S RELIANCE ON EXTRA-
            JUDICIAL FACTS, DISREGARD OF MITIGATING
            FACTOR 7 (LACK OF A PRIOR CRIMINAL
            RECORD),    IMPROPER    RELIANCE     ON
            AGGRAVATING     FACTOR   5   (ORGANIZED

                                                                       A-1604-18T3
                                       8
            CRIMINAL ACTIVITY) IN THE ABSENCE OF A
            JURY FINDING TO THAT EFFECT AND A
            RESULTANT ERRONOUS [sic] BALANCING OF
            AGGRAVATING AND MITIGATING FACTORS[.]

      A.    The Testimony Concerning Fontanez

      Defendant argues that her constitutional right to confront witnesses

against her was violated.      The Sixth Amendment to the United States

Constitution, made applicable to the State through the Fourteenth Amendment,

provides an accused the right to be confronted with witnesses against him or her.

U.S. Const. amend. VI; State v. Roach, 219 N.J. 58, 74 (2014). The New Jersey

Constitution provides a similar guarantee. See N.J. Const. art. I, ¶ 10; Roach,

219 N.J. at 74. The Confrontation Clause prohibits the use of out-of-court

testimonial hearsay not tested by cross-examination unless the person who made

the statement is unavailable to testify at trial and the defendant had a prior

opportunity for cross-examination. Roach, 219 N.J. at 74 (citing Crawford v.

Washington, 541 U.S. 36, 68 (2004)). Accordingly, the Confrontation Clause is

"implicated when a witness refers to specific information from a non-testifying

third party." State v. Weaver, 219 N.J. 131, 152 (2014). The Confrontation

Clause is violated when the hearsay statement is testimonial or meant to

establish events relevant to the current prosecution. Davis v. Washington, 547

U.S. 813, 822 (2006).

                                                                         A-1604-18T3
                                       9
      Defendant contends that her constitutional right to confront Fontanez was

violated when Postal Inspector Crockett testified that Fontanez had informed the

service that defendant was receiving packages of cocaine. Defendant's argument

has several flaws.

      First, under direct examination, Crockett did not mention Fontanez.

Instead, Crockett testified that he had been supplied with information that

suggested that there were illegal substances being mailed to addresses in

Bridgeton. Accordingly, he did not mention Fontanez, nor did he imply that the

information implicated defendant.

      Crockett's testimony arguably could have suggested that the postal service

had received information from a third-party concerning the illegal shipments.

That potential problem, however, was cured because the court sustained

defendant's objection to the testimony and gave a curative instruction to the jury.

Specifically, the trial court told the jury that they were prohibited from

considering Crockett's testimony as evidence of defendant's guilt. Instead, the

jury could consider the testimony only to explain why law enforcement took

further action. Consequently, that instruction cured any potential problem with

Crockett's direct examination.




                                                                           A-1604-18T3
                                       10
      The specific mention of Fontanez occurred during cross-examination of

Crockett by counsel for co-defendant Gomez. Defendant did not object to that

testimony.   Moreover, when the State clarified the information concerning

Fontanez on re-direct, defendant again did not object. Accordingly, we review

that testimony under the plain error standard.        See R. 2:10-2. Unless the

testimony was clearly capable of producing an unjust result, we will disregard

it. State v. Trinidad, 241 N.J. 425, 445 (2020) (quoting State v. Macon, 57 N.J.

325, 336 (1971)) (noting reversal is required "only where the possibility of an

injustice is 'real' and 'sufficient to raise a reasonable doubt as to whether the

error led the jury to a result it otherwise might not have reached'"); State v. J.R.,

227 N.J. 393, 417 (2017) (quoting State v. W.B., 205 N.J. 588, 614 (2011))

(observing that reversal should not follow "a technical or evidentiary error that

cannot have truly prejudiced the defendant or affected the end result") .

      In none of the referenced testimony concerning Fontanez did any of the

witnesses say that Fontanez suggested that defendant was receiving packages of

cocaine. Instead, the witnesses who testified about Fontanez stated that he had

identified certain addresses to which packages of cocaine were being shipped.

The testimony concerning Fontanez explained why the investigation was

initiated but did not identify defendant as someone engaging in criminal activity.


                                                                             A-1604-18T3
                                        11
Consequently, we discern no violation of defendant's Confrontation Clause

rights or any plain error.

      Defendant correctly contends that the assistant prosecutor in closing made

an improper remark.          During her closing, the prosecutor stated:    "Now,

remember, Danny Fontenez [sic] came in and gave information about Duchess

Place and specifically cocaine being trafficked from Puerto Rico to Duchess

Place, specifically by [defendant]. Not Daniel Diaz, [defendant]." Defendant

made no objection to that inaccurate remark.

      The prosecutor's summation was improper because it was inconsistent

with the actual testimony and evidence at trial. Nevertheless, we hold that the

statement was harmless error. At trial, the State presented strong evidence that

defendant was part of a conspiracy.           That evidence included testimony by

various investigators who witnessed defendant picking up packages known to

contain cocaine.    Even more significantly, the jury heard testimony from

Cartagena, a cooperating witness who was part of the conspiracy. She described

for the jury the nature of the conspiracy and recounted defendant's reaction to

being informed of the raid on Duchess Place. Consequently, when viewed in

context, the assistant prosecutor's improper statement during closing was not




                                                                          A-1604-18T3
                                         12
capable of producing an unjust result given the State's otherwise strong and

compelling evidence.

      B.    Testimony Concerning Daniel Diaz's Guilty Plea

      Next, defendant asserts that there was testimony and comments that her

brother Daniel had pled guilty to conspiracy, but Daniel himself did not testify.

Accordingly, defendant contends that the testimony and comments were

prejudicial and violated her right to confront Daniel.

      It is well-established that the State cannot present evidence that a non-

testifying defendant has pled guilty or been convicted of the same or related

charges. State v. Rucki, 367 N.J. Super. 200, 204 (App. Div. 2004). Moreover,

evidence of a co-defendant's guilty plea cannot be used to infer the guilt of

another defendant. State v. Adams, 194 N.J. 186, 208 (2008) (citing State v.

Stefanelli, 78 N.J. 418, 430-33 (1979)).

      When evidence of a guilty plea by a testifying co-defendant is admitted,

the trial court must instruct the jury that the plea can be considered only as to

the credibility of that witness. Ibid. The Confrontation Clause's "truth finding

function" is "uniquely threatened when an accomplice's confession is sought to

be introduced against a criminal defendant without the benefit of cross -

examination." State v. Laboy, 270 N.J. Super. 296, 303 (App. Div. 1994)


                                                                         A-1604-18T3
                                       13
(quoting Lee v. Illinois, 476 U.S. 530, 541 (1986)). We have explained how

these two rules work together:

            [T]his rule is based on both the rule against hearsay and
            the Sixth Amendment right of confrontation. The Court
            [in Stefanelli] observed that a co-defendant's guilty plea
            also may be misleading because "[t]here may be, and
            often are, many undisclosed or collateral factors
            actuating a guilty plea in addition to guilt in fact."
            Consequently, the [Stefanelli] Court concluded that
            even when a co-defendant testifies at trial, his guilty
            plea is inadmissible as substantive evidence of the
            defendant's guilt. It is only "admissible to affect [the
            co-defendant's] credibility as a witness." Therefore, the
            trial court is required "to give the jury a proper
            cautionary instruction as to the limited use of this
            testimony for credibility purposes."

            [Rucki, 367 N.J. Super. at 206 (third and fifth
            alterations in original) (quoting Stefanelli, 78 N.J. at
            431, 433-34).]

      A defendant, however, can introduce testimony concerning a co-

defendant's guilty plea, provided that testimony is otherwise admissible. See

State v. Tormasi, 443 N.J. Super. 146, 149 (App. Div. 2015). In Tormasi, the

defendant had been convicted of murdering his mother. He filed a petition for

post-conviction relief, contending that his father had given an affidavit stating

that the father, not the defendant, had murdered the mother. The PCR court

denied the application, ruling that the affidavit was inadmissible hearsay. Id. at

149-50. We reversed. We explained:

                                                                          A-1604-18T3
                                       14
             An accused is entitled to offer a statement against
             interest made by another, usually for the purpose of
             demonstrating the guilt of another, so long as the
             statement falls within the other parameters of N.J.R.E.
             803(c)(25); indeed, it is well-established that this
             aspect of the rule must "not be applied mechanistically
             to defeat an accused's ability to present a defense."

             [Id. at 153 (citations omitted) (quoting Biunno, Weissbard & Zegas,
             Current N.J. Rules of Evidence, cmt. 6 on N.J.R.E. 803(c)(25)
             (2015)).]

      At trial, the State did not introduce evidence of Daniel's guilty plea.

Instead, that evidence was brought out during cross-examination by counsel for

co-defendant Gomez. During cross-examination of Lieutenant Donato, counsel

for Gomez elicited that Daniel and Cartagena had pled guilty to conspiracy.

Moreover, Gomez himself testified that Daniel had pled guilty to conspiracy.

Defendant did not object to that testimony. Indeed, in closing arguments both

co-defendant Gomez and defendant argued that Daniel's guilty plea showed that

he was the guilty person and he had tricked Gomez and defendant into

unwittingly facilitating his illegal activities.

      After that door was opened, and in response to defendants' arguments, the

assistant prosecutor asked follow-up questions concerning Daniel's guilty plea

and made a responding argument that Daniel was part of an overall conspiracy,




                                                                        A-1604-18T3
                                         15
but not its ringleader.   In that regard, the assistant prosecutor in closing

arguments asserted:

            Daniel Diaz was involved. He had his own role. He
            was getting packages too. He was getting packages
            from [Cartagena's] house. He, in fact, got the second
            package and brought it in on April 7th when the second
            package was delivered to 501 North Pearl Street . . . So
            don't get me wrong[.] Daniel Diaz is guilty of
            conspiracy like he pled to.

      Because co-defendant Gomez brought out that Daniel had pled guilty and

because both Gomez and defendant argued that Daniel was guilty but they were

not, there was no violation in the State's use of that testimony, nor was there a

violation of defendant's right of confrontation. Instead, defendant used Daniel's

guilty plea as part of her defense strategy. The testimony was not being offered

against her; rather, it was admissible hearsay under N.J.R.E. 803(c)(25), which

Gomez and she used to present a defense.

      The State's follow-up questioning and responding arguments in closing

did not constitute reversible error. Gomez and defendant had opened the door,

and the State was therefore allowed "to place the evidence in its proper context."

See State v. Prall, 231 N.J. 567, 582-83 (2018) (quoting State v. James, 144 N.J.

538, 554 (1996)). Moreover, when the State asked for an instruction related to

Daniel's guilty plea, defendant argued that an instruction was not necessary.


                                                                          A-1604-18T3
                                       16
Indeed, defense counsel suggested that the State's better course was to address

the issue in its closing. Accordingly, to the extent that there was any error, it

was invited and, therefore, not a basis for reversal. State v. Corsaro, 107 N.J.

339, 345 (1987) (citation omitted) (pointing out that trial errors that "were

induced, encouraged or acquiesced in or consented to by defense counsel

ordinarily are not a basis for reversal on appeal").

      Furthermore, because defendant did not object at trial, her arguments are

evaluated under the plain error doctrine. Trinidad, 241 N.J. at 445; J.R., 227

N.J. at 417. Given that the testimony concerning Daniel's guilty plea was

elicited by a co-defendant and used by defendant, we discern no error that was

clearly capable of producing an unjust result.

      C.    The Alleged Cumulative Errors

      Defendant argues that, even if not individually warranting reversal, the

admission of evidence of Fontanez's statements and Daniel's guilty plea had a

cumulative impermissible effect on the jury and requires reversal of the

conviction. We disagree.

      The cumulative effect of trial errors can merit reversal when they "cast[]

doubt on the fairness of defendant's trial and on the propriety of the jury verdict

that was the product of that trial." State v. Jenewicz, 193 N.J. 440, 447 (2008).


                                                                           A-1604-18T3
                                       17
Accordingly, reversal can be justified when the cumulative effect of a series of

errors is harmful, even if each error by itself is harmless. Ibid.

      The two alleged errors – admission of testimony regarding Fontanez's

statement and Daniel's guilty plea – do not rise to the level of having rendered

the trial unfair. The State presented extensive testimony, including testimony

concerning surveillances, during which defendant was seen collecting packages

that contained cocaine. The testimony concerning Fontanez and Daniel's guilty

plea were relatively limited, considering the entire trial spanned almost three

months and included testimony from twenty witnesses. Moreover, as already

detailed, these two alleged errors were part of the defense's trial strategy and do

not warrant reversal of the jury verdict.

      D.    The Sentence

      Finally, defendant contends that her sentence was excessive and illegal.

Specifically, she argues that the trial court improperly relied on aggravating

factor five in finding that she was involved in organized criminal activity. She

also argues that the trial court erroneously disregarded mitigating factor seven,

her lack of criminal history.

      We review sentencing determinations under a deferential standard. State

v. Grate, 220 N.J. 317, 337 (2015) (citing State v. Lawless, 214 N.J. 594, 606


                                                                           A-1604-18T3
                                       18
(2013)). We do not substitute our judgment for "the judgment of the sentencing

court." Lawless, 214 N.J. at 606 (first citing State v. Cassady, 198 N.J. 165, 180

(2009); and then citing State v. O'Donnell, 117 N.J. 210, 215 (1989)). Instead,

we will affirm a sentence unless

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Miller, 237 N.J. 15, 28 (2019) (alteration in
            original) (quoting State v. Fuentes, 217 N.J. 57, 70
            (2014)).]

      In sentencing defendant, the trial court analyzed the applicable

aggravating and mitigating factors. The court found aggravating facto r three,

the risk of re-offense; five, the presence of organized criminal activity; and nine,

the need for deterrence.     N.J.S.A. 2C:44-1(a)(3), (5), and (9).       The court

adequately identified the facts supporting each of those aggravating factors.

      The court then analyzed the mitigating factors and found mitigating factor

seven, that defendant lacked a significant prior criminal history, N.J.S.A. 2C:44-

1(b)(7), but gave that factor only "slight weight" because "the evidence that was

brought out of trial[] . . . [revealed] that there was criminal activity going on


                                                                            A-1604-18T3
                                        19
here long before the [i]ndictment alleged." Consequently, the court found that

defendant "had a substantial period of lawlessness, of organized criminal

activity, prior to the [i]ndictment." That finding is also supported by adequate

evidence in the record.

      The trial court then concluded that the aggravating factors substantially

outweighed the mitigating factors and sentenced defendant to nine years in

prison with four and a half years of parole ineligibility. That sentence is within

the guideline range for a second-degree crime; we discern no abuse of discretion,

nor are we shocked by the sentence. Therefore, we reject defendant's arguments

concerning her sentence.

      Affirmed.




                                                                          A-1604-18T3
                                       20